The Supreme Court affirmed the judgment of the Common Pleas on February 28th, 1881, in the following opinion:
Per Curiam.
The Board of Health under the provisions of the. Act of March 16,1855, P. Laws, 89, had full power to make, such rules and regulations in regard to granting licenses to privy cleaners as they might deem expedient, “both as to their ‘own protection from fraud and imposition by the licensees, and *352as to their supervision and control of such person in his said vocation.” The rules and regulations which are set forth in the return to the alternative mandamus, were within this power; and the judgment of the Court below was therefore entirely right.
Judgment affirmed.